DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
3.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlinkand/or other form (Pages 11 and other places as well) of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. 
Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160328579 to Jois et al (“Jois”) in view of US Patent Application No. 20180095500 to Cohn et al (“Cohn”), and further in view of US Patent Application No. 20050188193 to Kuehnel et al (“Kuehnel”).
 	As per claim 1, Jois discloses a system, comprising: an administrator information handling system (IHS) (fig. 1, items 18) including a processing device configured to execute program instructions to communicate one or more dock configuration actions ([0025], dock configuration) to a docking station (fig. 1, items 12);
a host IHS (fig. 1, items 24) communicatively coupled to the administrator HIS (fig. 1, items 18)  via a network connection (fig. 1, items 12, 25, 22,) and communicatively coupled to the docking station (fig. 1, items 12); via a docking connection (fig. 1, items 26,), wherein the host IHS (fig. 1, items 24)  includes a processing device ([0021], laptop) configured to execute program instructions to establish a secure communication channel over which the one or more dock configuration actions are communicated from the administrator IHS to the docking station via the host HIS ([0025], [0044] dock configuration, also see [0024]).
Additionally Jois discloses docking station includes a certificate/token and verification process ([0061]). Jois does not explicitly disclose however in the same field of endeavor, Cohan discloses the docking station coupled to receive an administrator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Cohn by including the feature of verification, in order for Jois’s system to explicitly and securely communicates the user's intention regarding docking through a simple and intuitive interaction, allowing for an improved Wireless Docking experience, while eliminating privacy concerns. In addition, since NFC may not be available on the Dockee or may be inconvenient to use directly (as it is with most modern Notebook designs), we suggest a scheme that allows a user to employ a Broker device, e.g. a smart-phone, to handle the NFC communications. A user's explicit authorization for the connection is established. This authorization is securely achieved by the means of "tapping," with the Broker device 112, on the Dock 108. (Cohn, [0061]).
Jois does not explicitly disclose however in the same field of endeavor, Kuehnel discloses certificate ([0076], also see [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Cohn by including the feature of certificate,  in order for Jois’s system to certifying the device authenticity.  Public key infrastructure is typically used for the secure 

	As per claim 2, the combination of Jois, Cohn and Kuehnel discloses the
system recited in claim 1, wherein the host IHS is coupled to receive a dock certificate from the docking station and configured to verify the validity of the dock certificate against a dock certificate authority (Kuehnel, ([0076], also see [0036]). The motivation regarding the obviousness of claim 1 is also applied to claim 2.

As per claim 3, the combination of Jois, Cohn and Kuehnel discloses the system recited in claim 2, wherein the secure communication channel is established only if the validity of the dock certificate and the administrator certificate are respectively verified by the host IHS and the docking station (Kuehnel, [0069], also see ([0075]-[0076]). The motivation regarding the obviousness of claim 1 is also applied to claim 3.

5.3.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jois, Cohn and Kuehnel as applied to claim above, and in view of US Patent Application No. 20170099152 to Kojima et al (“Kojima”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Cohn by including the feature of certificate,  in order for Jois’s system to certifying the device authenticity.  Public key infrastructure is typically used for the secure transactions on public communication networks such as, e.g., the internet, in which communicating entities are not known to each other. In application, the device and the control point contain a pair of public and private keys, based on which a master session key is generated. A certificate from a trusted party (e.g., a certificate authority) is used to certify the device authenticity. Minimal user interaction is required to confirm the proper device (Kuehnel, [0036]).
Jois, Cohn, and Kuehnel does not explicitly disclose however in the same field of endeavor, Kojima discloses encrypt messages/communication ([0015], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Kojima by including the feature of secure communication, in order for Jois’s system to 

As per claim 5, the combination of Jois, Cohn, Kuehnel  and Kojima discloses the system recited in claim 4, wherein after performing the one or more dock configuration actions specified in the first secure message, the docking station uses the symmetric session keys to encrypt a confirmation that the dock configuration actions were completed within a second secure message, which is communicated to the host IHS over the secure communication channel (Kojima, [0019]-[0020], also see [0015], [0018]). The motivation regarding the obviousness of claim 4 is also applied to claim 5.

As per claim 6, the combination of Jois, Cohn, Kuehnel  and Kojima discloses the system recited in claim 5, wherein after the second secure message is communicated from the docking station to the host IHS, the docking station and the host IHS delete the symmetric session keys to close the secure communication channel and return to unencrypted communications (KOJIMA [0100]) .  The motivation regarding the obviousness of claim 4 is also applied to claim 6.


5.4.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160328579 to Jois et al (“Jois”) in view of US Patent Application No. 20050188193 to Kuehnel et al (“Kuehnel”) and further in view of “SoK: “Plug & Pray” Today – Understanding USB Insecurity in Versions 1 through C” by  Tian et al (“Tian”)

As per claim 8, the combination of Jois, discloses method performed by a host information handling system (IHS) (fig. 1, items 24) to establish a secure communication channel (fig. 1, items 12, 25, 22)  between an administrator IHS (fig. 1, items 18) and a docking station (fig. 1, items 12), the method comprising: receiving a dock configuration action from the administrator IHS via a network connection connecting the administrator IHS to the host HIS ([0025], [0044] dock configuration, also see [0024]).
Jois does not explicitly disclose however in the same field of endeavor,  Kuehnel discloses queuing the dock configuration action until the docking station is connected to the host IHS via a device ([0049], discovery, also see fig.6 and associated texts).
wherein upon detecting the docking connection, the method further comprises: sending a client hello message to, and receiving a server hello message from, the docking station to initiate a Transport Layer Security (TLS) protocol ([0051]-[0052]).
receiving a certificate message containing a device/other certificate from the docking station; and verifying the validity of the device/other certificate against a dock certificate authority server prior to establishing the secure communication channel between the administrator IHS and the docking station  ([0049]-[0050], [0036], also see [0074], fig. 6 and associated texts).

Jois does not explicitly disclose however in the same field of endeavor, Tian discloses Universal Serial Bus (USB) Type-C certificate (page, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Tian by including the feature of a (USB) Type-C certificate, in order for Jois’s system to ensuring a safer computing experience with USB. Our systematization extracts offensive and defensive primitives that operate across layers of communication within the USB ecosystem. Based on our taxonomy, we discover that USB attacks often abuse the trust-by-default nature of the ecosystem, and transcend different layers within a software stack; none of the existing defenses provide a complete solution, and solutions expanding multiple layers are most effective. We then develop the first formal verification of the recently released USB Type- C Authentication specification, and uncover fundamental flaws in the specification’s design. Based on the findings from our systematization, we observe 

5.5.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jois, Kuehnel and Tian as applied to claim above, and  in view of US Patent Application No. 20180095500 to Cohn et al (“Cohn”).

As per claim 9, the combination of Jois, Kuehnel and Tian discloses the invention as described above. Jois, Kuehnel and Tian does not explicitly disclose however in the same field of endeavor, Cohn The method recited in claim 8, wherein if the validity of the USB Type-C certificate is verified by the host IHS, the method further comprises receiving a certificate request from the docking station requesting an administrator certificate, and once received from the administrator IHS, sending a certificate response containing the administrator certificate to the docking station for verification ([0093]-[0094], Dockee 104 attempts to authenticate the token 336, also see [0082]-[0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Cohn by including the feature of verification, in order for Jois’s system to explicitly and securely communicates the user's intention regarding docking through a simple and intuitive interaction, allowing for an improved Wireless Docking experience, while eliminating privacy concerns. In addition, since NFC may not be available on the 

As per claim 10, the combination of Jois, Kuehnel, Tian and Cohn discloses the method recited in claim 9, wherein if the validity of the administrator certificate is verified by the docking station, the method further comprises: receiving a pre-master secret from the administrator IHS, wherein the pre-master secret is generated by the administrator IHS using a private key associated with an administrator; deriving a master secret from the pre-master secret, a random number included within the client hello message and a random number included within the server hello message; and generating symmetric session keys from the master secret (Kuehnel, [0035], [0053]-[0056]). The motivation regarding the obviousness of claim 9 is also applied to claim 10.

As per claim 11, the combination of Jois, Kuehnel, Tian and Cohn discloses the method recited in claim 10, further comprising sending a ChangeCipherSpec message to the docking station to establish the secure communication channel between the administrator IHS and the docking station (Kuehnel, [0049], also see [0051]-[0054], TLS/SSL layer). The motivation regarding the obviousness of claim 9 is also applied to claim 11.



As per claim 12, the combination of Jois, Kuehnel, Tian and Cohn discloses the invention as described above. Jois, Kuehnel, Tian and Cohn does not explicitly disclose however in the same field of endeavor, Kojima discloses the method recited in claim 10, further comprising using the symmetric session keys to encrypt the dock configuration action within a first secure message, which is sent from the host IHS to the docking station over the secure communication channel (Kojima, [0019]-[0020], also see [0015], [0018]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Kojima by including the feature of secure communication, in order for Jois’s system to enhancing the safety use of the peripheral device. When the peripheral device is to be used from a predetermined communication terminal, it is possible to perform authentication regarding whether connection between the communication terminal and the peripheral device is permitted. Accordingly, safety in use of the peripheral device can be enhanced. In addition, since data necessary for the authentication is stored in the secure region, reliability of the data can be ensured and safety in the process regarding the authentication can be ensured. Further, reduction of running cost of the information processing system can also be attained (Kojima, [0008]).



5.7.	Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jois, Kuehnel, Tian, Cohn and Kojima as applied to claim above, and in view of US Patent Application No. 20170214671 to LEHR et al (“LEHR”).

As per claim 14, the combination of Jois, Kuehnel, Tian, Cohn  and Kojima discloses the invention as described above.  Jois, Kuehnel, Tian, Cohn  and Kojima  does not explicitly disclose however in the same field of endeavor, LEHR discloses the method recited in claim 13, wherein upon receiving the second secure message, the method further comprises one of the following: destroying the symmetric session keys to close the secure communication channel and return to unencrypted communications; or repeating, for one or more additional dock configuration actions, the steps of using the symmetric session keys and receiving a confirmation before destroying the symmetric session keys to close the secure communication channel and return to unencrypted communications ([0019]-[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of 

5.8.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160328579 to Jois et al (“Jois”) in view of US Patent Application No. 20050188193 to Kuehnel et al (“Kuehnel”) and further in view of “SoK: “Plug & Pray” Today – Understanding USB Insecurity in Versions 1 through C” by  Tian et al (“Tian”).

	As per claim 15, Jois discloses a method performed by a docking station (fig. 1, items 24) to establish a secure communication channel between an administrator IHS (fig. 1, items 18) and the docking station, wherein upon docking with a host HIS ([0025], [0044] dock configuration, also see [0024]), the method comprises:
Jois does not explicitly disclose however in the same field of endeavor, Kuehnel discloses receiving a client hello message from, and sending a server hello message to, 
sending a certificate message containing a device certificate to the host IHS for verification, wherein if the validity of the device  certificate is verified by the host, the method further comprises: sending a certificate request to the host IHS requesting an administrator certificate, which is associated with the administrator IHS; receiving a certificate response containing the administrator certificate from the host HIS ([0049]-[0050], [0036], also see [0074], fig. 6 and associated texts); and
verifying the validity of the administrator certificate against a preconfigured list of valid administrator certificates stored within the Device/other prior to establishing the secure communication channel between the administrator IHS and the device/other ([0061], [0049]-[0050], also see [also see fig. 7 and associated texts).
Jois does not explicitly disclose however in the same field of endeavor, Tian discloses Universal Serial Bus (USB) Type-C certificate (page, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Tian by including the feature of a (USB) Type-C certificate, in order for Jois’s system to ensuring a safer computing experience with USB. Our systematization extracts offensive and defensive primitives that operate across layers of communication within the USB ecosystem. Based on our taxonomy, we discover that USB attacks often abuse the trust-by-default nature of the ecosystem, and transcend different layers within a software stack; none of the existing defenses provide a complete solution, and solutions expanding multiple layers are most effective. We then develop the first formal verification of the recently 

As per claim 16, the combination of Jois, Kuehnel and Tian discloses the method as recited in claim 15, wherein if the validity of the administrator  certificate is verified by the docking station, the method further comprises: generating a pre-master secret using a private key stored within the docking station; deriving a master secret from the pre-master secret, a random number included within the client hello message and a random number included within the server hello message; and  generating symmetric session keys from the master secret (Kuehnel, [0035], [0053]-[0056]). The motivation regarding the obviousness of claim 15 is also applied to claim 16.

As per claim 17, the combination of Jois, Kuehnel and Tian discloses the method recited in claim 16, further comprising sending a ChangeCipherSpec message to the host IHS to establish the secure communication channel between the administrator IHS and the docking station (Kuehnel, [0049], also see [0051]-[0054], TLS/SSL layer). The motivation regarding the obviousness of claim 15 is also applied to claim 17.


	
As per claim 18, the combination of Tian discloses the invention as described above. Tian does not explicitly disclose however in the same field of endeavor, Kojima discloses the method recited in claim 16, further comprising receiving a dock configuration  action within a first secure message, which is sent from the host IHS to the docking station over the secure communication channel (Kojima, [0019]-[0020], also see [0015], [0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jois with the teaching of Kojima by including the feature of secure communication, in order for Jois’s system to enhancing the safety use of the peripheral device. When the peripheral device is to be used from a predetermined communication terminal, it is possible to perform authentication regarding whether connection between the communication terminal and the peripheral device is permitted. Accordingly, safety in use of the peripheral device can be enhanced. In addition, since data necessary for the authentication is stored in the secure region, reliability of the data can be ensured and safety in the process regarding the authentication can be ensured. Further, reduction of running cost of the information processing system can also be attained (Kojima, [0008]).

As per claim 19, the combination of Jois, Cohn, Kuehnel and Kojima discloses the method recited in claim 18, further comprising: performing the dock configuration 

5.10.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jois, Cohn, Kuehnel and Kojima as applied to claim above, and in view of US Patent Application No. 20170214671 to LEHR et al (“LEHR”).

As per claim 14, the combination of Jois, Cohn, Kuehnel and Kojima discloses the invention as described above.  Jois, Cohn, Kuehnel and Kojima does not explicitly disclose however in the same field of endeavor, LEHR discloses method recited in claim 19, wherein after sending the second secure message, the method further comprises one of the following: destroying the symmetric session keys to close the secure communication channel and return to unencrypted communications; or repeating the steps of receiving a dock configuration action, performing the dock configuration action, using the symmetric session keys and sending the second secure message for one or more additional dock configuration actions before destroying the symmetric session keys to close the secure communication channel and return to unencrypted communications ([0019]-[0022]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497